HOUGH, Circuit Judge
(dissenting in part). Shillace was over 16 and under 18 when he enlisted. Therefore he could be and was a deserter as fully as any adult. Solomon v. Davenport, 87 Fed. 318, 30 C. C. A. 664; Hoskins v. Pell, 239 Fed. 279, 152 C. C. A. 267, L. R. A. 1917D, 1053. Firpo, as an attorney, was peculiarly bound to know this law.
Desertion is not a single act, like striking a blow; it is a persistent absence from duty, with the intent of staying away, and is therefore a continuing offense. Firpo knew that this was his client’s condition; the jury has so found. When the attorney advised his deserter client to go and hide and deny his identity (as the jury has also found), he counseled a continuance in crime, and the commission of a continuing crime.
There are only two reasons assignable (so far as I can see) why this conduct was not an “assisting” within the statute: (1) It would not make Firpo an accessory after the fact; (2) an attorney can lawfully give a kind of assistance forbidden .to the laity. And.I think both reasons are in effect advanced by the majority of this court.
As to the first, it is a very strict and narrow definition (or rather a partial description) of assistance to say that it is any word or act which would render the actor liable as an accessory after the fact; and that Firpo’s behavior made him such accessory, see the line of decisions in 16 Corp. Jur. p. 138 et seq. As to the second point, I am referred to no authority compelling a ruling which seems to me dangerous alike to the bar and the commonwealth.
For these reasons, I dissent from reversal of conviction under count 1.
The words “harbor” and “conceal,” whether considered separately or with their context, evidently refer to some physical act tending to the secretion of the body of the deserter. The concealment is not of the crime, hut specifically of the criminal. Therefore I think no conviction should have been allowed on the second and third counts.
To the extent indicated I dissent.